Citation Nr: 0823109	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-29 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for left leg neuropathy.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2002 to June 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction is currently with the RO in 
Portland, Oregon.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  See 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
provided to the veteran.  In essence, the following sequence 
is required: there must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed appeal.  38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.203.

Here, the veteran first sought entitlement to service 
connection for a disability he characterized as "lower 
extremity numbness" in June 2004.  The RO denied this claim 
in the rating decision on appeal, essentially on the basis 
that the veteran did not have the claimed physical 
disability.  In that decision, the RO referred to several VA 
examinations that suggested that the veteran suffered from a 
conversion reaction (a psychiatric disorder).  

In February 2005, the veteran initiated an appeal of the 
January 2005 rating decision by filing a timely notice of 
disagreement.  In that notice of disagreement was a claim for 
service connection for a conversion reaction.  That claim was 
denied in November 2005 and September 2006 rating decisions.  
The veteran failed to initiate an appeal of the November 2005 
and September 2006 rating decisions.  

Claims based on separate and distinctly diagnosed diseases or 
injuries must be considered separate and distinct claims.  
See Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008), 
quoting Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  The 
veteran did not initiate an appeal to the Board of the rating 
decisions that denied service connection for conversion 
disorder.  Therefore, the Board is without jurisdiction to 
consider that issue.  


FINDING OF FACT

The veteran does not currently suffer from left leg 
neuropathy.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left 
leg neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112 
(West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including organic diseases of the 
nervous system, may be presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service (in this case, 1946).  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d) 
(2007).

A Medical Evaluation Board report from February 2004 in the 
veteran's service treatment records indicates that he 
initially experienced low back pain and some occasional 
weakness in his left leg during boot camp.  Following a slip 
and fall accident in June 2003, the veteran experienced more 
severe back pain and numbness in his left foot and leg for 
which he sought medical treatment.  The veteran's private 
podiatrist, Dr. "M.T.", speculated in early July 2003 that 
the numbness in the veteran's foot had resulted from a back 
injury caused by his fall.

However, diagnostic testing performed in August and September 
2003, including magnetic resonance imaging (MRI) and nerve 
conduction velocity/electromyography (NCV/EMG) tests, failed 
to discover a physiological basis for the veteran's symptoms.  

In December 2003, the veteran's neurologist, Dr. "F.R.", 
summarized the results of the tests in a letter to the Army, 
reporting that there was no evidence of neuropathy.  Dr. F.R. 
noted that the MRI showed mild diffuse L4-L5 disc bulge and 
mild foraminal stenosis at L4-L5, but that there was no 
evidence of nerve or spinal cord compression.  Dr. F.R. 
opined that the veteran's symptoms had a psychological cause, 
providing evidence against this claim.  

A neurological exam arranged by the VA in September 2004 also 
failed to discover a physical basis for the veteran's left 
leg numbness, and the examiner suggested referral to a mental 
health professional to investigate whether the veteran 
suffered from a conversion disorder or was malingering, 
providing more evidence against this claim.

In the report of a September 2004 VA mental health 
examination, the examiner noted that the veteran displayed 
elements of a conversion reaction.  However, the examiner 
failed to reach a definite diagnosis.  Following another VA 
examination in June 2006, a different examiner conclusively 
diagnosed the veteran with conversion disorder.  This 
examiner also concluded that this conversion disorder was at 
least as likely as not an aggravation of a pre-existing 
psychiatric condition learned in childhood or adolescence.

A VA examination of the veteran's peripheral nerves in June 
2006 noted that the veteran suffers from:

Left lower extremity paresthesias with no evidence 
of radiculopathy or neuropathy on MRI, EEG, and 
multiple neurologic evaluations.  My examination 
today showed intact motor and coordination with 
somewhat improved sensory findings on his left 
lower extremity and it does not appear that he has 
any new or developing neuropathy or radiculopathy 
problems.  . . .Regarding his left lower extremity 
paresthesias, he has no finding at this time of 
neuropathy.

The only doctor to suggest that the veteran's numbness might 
have a physical cause, Dr. M.T., did so in a preliminary 
diagnosis before any neurological tests were conducted.  
Following diagnostic testing, the veteran's neurologist Dr. 
F.R. and all the VA examiners ruled out a physiological cause 
for the veteran's symptoms.  

In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the U.S. Court of Appeals for Veterans Claims (Court) 
stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . . As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . ..

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).

The Board has weighed the medical evidence in this case and 
finds that the opinions of Dr. F.R. and the VA examiners have 
greater weight than Dr. M.T.'s diagnosis.  Dr. M.T.'s records 
lack the detail of the other examiners.  The VA doctors who 
examined the veteran also reviewed his claim folder and other 
medical records and provided detailed reports of their 
findings and conclusions based on all the evidence of record.  
There is no indication that Dr. M.T. conducted such a review.  
In particular, Dr. M.T. never discusses the results of the 
veteran's neurological tests.  Because the other medical 
examiners of record have based their opinions on extensive 
diagnostic tests and have provided more thorough, detailed 
reasoning to support their conclusions, the Board finds their 
opinions to be more probative than Dr. M.T.'s as to the 
nature of the veteran's symptoms.  

Additionally, the Board has considered the veteran's own 
statements that the numbness in his left leg has a 
physiological cause. With respect to those, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that lay evidence is competent and sufficient 
in certain instances related to medical matters. 
Specifically, the Federal Circuit commented that such 
instances include to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Id.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Here, the veteran's contentions regarding the etiology of his 
left leg numbness are not statements about symptomatology, an 
observable medical condition, or a contemporaneous medical 
diagnosis.  Rather, his statements address a much more 
complex question, the cause of his perceived numbness.  The 
veteran has not demonstrated any medical expertise.  Hence, 
his contentions are not competent medical evidence.  

As noted by the Court, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  In this case the Board finds 
that numbness alone, without a diagnosed or identifiable 
underlying malady or condition (based on the evidence, as a 
whole, as has been found by the Board in this case), does not 
in and of itself constitute a disability for which service 
connection may be granted.  

Based on the record as a whole, the preponderance of evidence 
shows that the veteran does not currently suffer from 
neuropathy of the left lower extremity.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
"disability."  See 38 U.S.C.A.  § 1110.  Hence, in the 
absence of proof of a present disability, there can be no 
valid claim for service connection.  Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Accordingly, the veteran's claim for service connection for 
left leg neuropathy must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2007).

The duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection.  The veteran must also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The VCAA duty to notify as to assignment of disability 
ratings and effective dates was satisfied by way of a letter 
sent to the veteran in March 2006 that informed him of what 
evidence was required to substantiate his claim and of the 
veteran's and VA's respective duties for obtaining evidence.  

Here, the duty to notify with regard to disability ratings 
and effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in July 2006, after the notice 
was provided.  For these reasons, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.

Additionally, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

The VCAA duty to notify, other than as to assignment of 
disability ratings and effective dates, was satisfied prior 
to the RO's rating decision by way of a letter sent to the 
veteran in August 2004 that informed him of what evidence was 
required to substantiate his claim and of the veteran's and 
VA's respective duties for obtaining evidence.  This letter 
was sent prior to the initial adjudication by the RO.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service treatment records, as well as VA and private 
treatment records from Dr. M.T. and Dr. F.R.  The veteran was 
also afforded appropriate VA examinations in August 2004, 
September 2004, and June 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The veteran's claim for entitlement to service connection for 
left leg neuropathy is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


